ACCEPTED
                                                                                                01-14-00593-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                         12/31/2014 11:10:04 AM
                                                                                            CHRISTOPHER PRINE
                              Case No: 01-14-00593-CR                                                    CLERK



TONY ESCOBAR                              §             IN THE COURT OF APPEALS
                                          §
                                                                          FILED IN
vs.                                       §             FIRST DISTRICT
                                                                    1st COURT OF APPEALS
                                          §                           HOUSTON, TEXAS
STATE OF TEXAS                            §                       12/31/2014 11:10:04 AM
                                                        HOUSTON, TEXAS
                                                                   CHRISTOPHER A. PRINE
      APPELLANT'S MOTION FOR EXTENSION                                     Clerk
                                                       OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Appellant, by and through the undersigned attorney, and moves this

Court to enter an Order extending the time in which to file appellant's brief in the

above-referenced cause and in support of same would show:

                                              I.

       The trial court below is the 338TH District Court of Harris County, Texas. The trial

court case number is 1344348. Appellant was convicted of capital murder and sentenced to

Life in the Texas Department of Criminal Justice - Institutional Division.

                                           II.

       A Motion for New Trial was filed on June 10, 2014. Pro-Se Notice of Appeal was

filed on July 3, 2014. The Trial Court's Certification regarding the Defendant's Right of

Appeal was signed on July 7, 2014.

                                           III.

       The current deadline for filing Appellant's brief is December 31, 2014.

                                           IV.

       One previous Extension of Time has been requested by the undersigned.

                                           v.
       The undersigned is requesting an extension until February 2 , 2015.
                                                                                               --------,
                                                                                                       i


                                                                                                       I



                                              VI.

       This request is not made for the purpose of delay, but to insure Appellant's right to

appellate review in this case. The undersigned maintains an active trial and appellate

caseload. During the pendency of the first extension request, the undersigned has been

simultaneously researching and preparing additional appellate matters in this Court

[Diamond 14-14-00244-CR] & [Nunn 14-14-00704-CR]. The undersigned also has other

matters pending before this Court and the First Court of Appeals. The undersigned

continues to investigate and prepare other trial court level cases, including capital murder

cases in Galveston County and Harris County. The undersigned is currently involved in

several grand jury investigations (state and federal) which have been time-consuming and

interrupted the undersigned's schedule for other matters. The undersigned has reviewed the

trial court transcript and clerk's record in this matter (including conferencing with the

official court reporter concerning her notes relating to the transcript) and will need

additional time to identify the points of error to be raised, conduct legal research and

prepare the appellate brief in this matter.

       WHEREFORE PREMISES CONSIDERED, the undersigned prays that the Court

extend the due date of appellant's brief until February 2, 2015.




                                              R~
                                              Wayne T. Hill - SBOT: 09656300
                                              4615 Southwest Freeway, Suite 600
                                              Houston, Texas 77027
                                              Tel: (713) 623-8312
                                              Fax: (713) 626-0182
                                              wthlaw@aol.com

                                              Attorney for Tony Escobar
        SUBSCRIBED AND SWORN TO BEFORE                         , the undersigned authority on this
31 stday ofDecem\mr     .. 2014 .
               •,,\\\1 ,,,,,,,,
             ,,.. p...HUR 11
             ..~'"-'\ ........ 0 .. ,1....,,..I
         S'~'~~/:'\("
                    •• RY '• •v.A'..'.
                         Pu··."/';. ~                       y Public in and for the State of Texas
        ~
        ~ ..
            G.J ••~O*..,.\~
                             'r;-~-::.
                                       ~
       -=
        E .i
          ! ~
                                       !O=
                                       : s
                                           .       -
        ::     .. ~                  0:::::
        ~       •   1>-,._  ..J\>" •              ::::
         ~       ". ~~-OF 1E:r- /                 ~
         ~""&;~:!:-~~~~~....·· ~~ERTIFICATE OF SERVICE
                 'V~2 ' 20\Yl,,....' °'
            /,r1111
                     IfI//) 1111\ \\\\\
      A true ancl correct copy of Appellant's Motion for Extension of Time to File Brief

will be delivered to: The Harris County District Attorney's Office - Appellate Division,

1201 Franklin, 6th Floor, Houston, Texas 77002.           ~


                                                         Wayne T. Hill